 SOLVENTOL CHEMICALPRODUCTS,INC.617(d)Case No. 32RC-841 :All production and maintenance em-ployees,including truckdrivers,mill and logging employees at theEmployer'sDierks,Arkansas,operation,but excluding the superin-tendent, foreman,assistant foreman, dry kiln operators,shippingclerks,head machinist,head electrician,head saw filer, plant engineer,civil engineer,surveyors,armed guards,.watchmen,all clerical andstore employees,professional and technical employees,and super-visors as defined in the Act.'[Text of Direction of Elections omitted from publication.]aThe parties agree that the traveling construction crew is not included in any of theabove units.Solventol Chemical Products,Inc.andLocal 292, Sheet MetalWorkers International Association,AFL, Petitioner.Case No.7-RC-2811.August 12,1955DECISIONAND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held beforeL. L. Porterfield,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon theentire record in this case, the Board finds :1.TheEmployer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployeesof theEmployer.3.A question affecting commerce exists concerning the representa-tion of employeesof theEmployer within the meaning of Section9 (c) (1) andSection 2(6) and(7) of the Act.The Petitioner requests an election in a unit of all production andmaintenance employees.The Employerand the Intervenor,Local 365,United ConstructionWorkers,affiliatedwith United Mine Workers ofAmerica, contend thattheircurrent contract covering essentially theunit petitioned for, andwhich theIntervenor contends is effective untilMay 15, 1956,is a bar. 'The contract provides that"The Companyrecognizes the Union as the sole and exclusive bargaining agency forall factory employees,"and contains provisions covering wages, griev-ance procedure,seniority,hours,vacations,and other conditions ofwork.In addition,the contract states as follows :Boththe Companyand theUnionfeel that the greatest amountof harmony will exist,that better labor relations will prevail andthat the employees' interests will be more adequately represented113 NLRB No. 71. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDand better served if all eligible employees covered by this Agree-ment are willing to become members of the Union.The contract also contains the following language :Employees not in good standing with Union lose all rights andprivileges under this Contract.On its face this agreement provides for exclusive recognition of theIntervenor as the representative of all employees in the unit.How-ever, the last-quoted clause either belies the exclusive recognition clauseby providing, in effect, that the Intervenor will represent only itsmembers, or seeks, notwithstanding the noncompliance of the Union,to simulate union-shop conditions by withholding from nonmembersall benefits under the contract.Accordingly, whether the contract beviewed as a "members-only" contract 1 or as containing an illegal union-security provision,2 it does not, in either event, constitute a bar to apresent election among all production and maintenance employees.'4.We find, in agreement with the stipulation of the parties, thatthe following employees of the Employer constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees of the Employer's metalfabricating division plant, 15843 Second Boulevard, Detroit 3, Michi-gan, excluding janitors, office clerical employees, shop clerical em-ployees, professional employees, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Election.1 AssociatedShoeIndustries of SoutheasternMass.,Inc.,81 NLRB 224, 226 footnote 6 ;accord :HughesToolCompany,104 NLRB 318.z SeeWard Baking Company,101NLRB 419.s In view of our determinationherein,we find it unnecessaryto decide whetherthe con-tract wasproperlyexecuted or extended.Local 450, International Union of Operating Engineers,AFLandW. J. Hedrick and H.W. Marschall,Jr.,d/b/a IndustrialPainters and Sand Blasters.Case No. 39-CD-14.August 12,1955ORDER GRANTING MOTION AND REMANDING FORFURTHER HEARINGOn April 25, 1955,the Board issued a Decision and Determinationof Disputein theinstant case, finding that the Respondent was not113 NLRB No. 66.